Citation Nr: 1421108	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  07-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent from November 1, 2008 for a lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from February 1984 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2011.  A transcript is of record.

This claim was previously before the Board in November 2010 and June 2011 at which time the Board remanded it for additional development.  In a January 2013 decision, the Board denied entitlement to an initial evaluation in excess of 20 percent from November 1, 2008 for a lumbar strain.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a December 2013 Order, the Court granted the motion, vacated the Board's January 2013 decision, and remanded this case to the Board for readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the above mentioned joint motion, it was determined the Board relied on inadequate examination reports in rendering its decision.  The reports were considered to have failed to discuss whether there was additional functional limitation due to pain, as required by Mitchell v. Shinseki, 25 Vet. App. 32 (2011), and one offered inconsistent conclusions finding on the one hand that there were flare-ups from prolonged sitting, but on the other hand, there were no limits on sedentary employment.  Another examination is required.  

Also, VA treatment records to September 2011 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from September 2011 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of any additional health care providers who have recently treated him for his service-connected lumbar strain that he wants VA to consider.  After securing any necessary releases, the RO should request any records identified.

2.  Obtain any VA treatment records relating to treatment of the Veteran's lumbar spine dated since September 2011.

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his lumbar strain.  The examiner should review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  The examiner should describe any additional functional loss pertaining to the service-connected lumbar strain due to pain or weakness, and should document all objective evidence of those symptoms.  If the additional functional loss due to pain or weakness cannot be expressed without resorting to speculation, the examiner should explain why that is so.

4.  After the above has been completed, readjudicate the claim.  If the decision remains adverse, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



